Citation Nr: 0533699	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-23 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for diabetic peripheral neuropathy of the right 
foot.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for diabetic peripheral neuropathy of the left 
foot.

3.  Entitlement to a compensable evaluation for a bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

While the RO provided the veteran with a VCAA letter in 
October 2001, the letter addressed the veteran's claim for 
service connection for diabetes mellitus, rather than the 
initial evaluation issues on appeal, and did not inform the 
veteran of the evidence that is to be provided by him or the 
evidence that VA would attempt to obtain on his behalf.  
Also, the veteran was not requested to provide evidence in 
his possession that pertains to his claims.

With respect to the veteran's claim for an increased rating 
for his hearing loss disability, the October 2001 letter is 
inadequate as it addresses the VCAA in the context of a claim 
for service connection and does not inform the veteran of the 
information and evidence necessary to substantiate his claim 
for an increased rating.     On remand, the RO should ensure 
compliance with the VCAA as it pertains to his claims.   

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  This 
letter should include notice that he 
should submit any pertinent evidence in 
his possession and provide any 
identifying information and authorization 
necessary for VA to obtain any other 
medical records, not already of record, 
pertaining to treatment or evaluation of 
his peripheral neuropathy of the feet and 
hearing loss disability.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

